                                                                                   Case 20-11532-MFW                                  Doc 349                 Filed 01/06/21                       Page 1 of 3
                                                                                                                                      Final Claims Register Report




                                                                                                                                                                                                                     Claim                                                                 Debtor
    Date Filed Claim No.                 Creditor Name                 Creditor Notice Name                  Address 1               Address 2          Address 3        City      State      Zip       Country     Amount             Nature       A R AR Date         Debtor Name        Number

    10/06/2020        40      Agence de Revenu Quebec                                               1265 Boul Charest Ouest                                         Quebec         QC      G1N 4V5      Canada       $10,579.41 General Unsecured                 SumTotal Systems LLC     20-11533
                                                                                                    John Power, Alachua County
    07/14/2020        13      Alachua County Tax Collector         Attn Misty Blackford             Tax Collector              5830 NW 34th Blvd                    Gainesville     FL     32653                     $15,756.11 Secured                           Skillsoft Corporation    20-11532

                                                                   Office of the Arizona Attorney
                                                                   General Tax, Bankruptcy and      2005 N Central Ave Suite
    07/28/2020        19      Arizona Department of Revenue        Collection Sct                   100                                                             Phoenix         AZ     85004                           W/D Priority                           CyberShift Holdings, Inc. 20-11538

                                                                   Office of the Arizona Attorney
                                                                   General Tax, Bankruptcy and      2005 N Central Ave Suite
    07/28/2020        19      Arizona Department of Revenue        Collection Sct                   100                                                             Phoenix         AZ     85004                           W/D General Unsecured                  CyberShift Holdings, Inc. 20-11538

                                                                   Office of the Arizona Attorney
                                                                   General Tax, Bankruptcy and      2005 N Central Ave Suite
    07/28/2020        20      Arizona Department of Revenue        Collection Sct                   100                                                             Phoenix         AZ     85004                           W/D Priority                           SumTotal Systems LLC     20-11533

                                                                   Office of the Arizona Attorney
                                                                   General Tax, Bankruptcy and      2005 N Central Ave Suite
    07/28/2020        21      Arizona Department of Revenue        Collection Sct                   100                                                             Phoenix         AZ     85004                           W/D Priority                           Amber Holding Inc.       20-11534
                                                                   Linebarger Goggan Blair &        112 E. Pecan Street, Suite
    06/16/2020         1      Bexar County                         Sampson, LLP                     2200                                                            San Antonio     TX     78205                           W/D Secured                            SSI Investments I Limited 20-11539
                              California Department of Tax and Fee
    08/24/2020        29      Administration                                                        PO Box 942879                                                   Sacramento      CA     94279-0055                   $225.88 General Unsecured                 CyberShift, Inc.         20-11537
                              CenturyLink Communications, LLC
                              (f/k/a Qwest Communications                                           Centurylink Communications,
    08/17/2020        25      Company, LLC)                        Attn Legal-BKY                   LLC - Bankruptcy            1025 El Dorado Blvd                 Broomfield     CO      80021                      $5,402.25 General Unsecured                 Skillsoft Corporation    20-11532
                                                                   Treasury Dept., Bankruptcy
    11/03/2020        51      City of Boston                       Coor.                            City Hall Room M-5           One City Hall Square               Boston         MA      02201-1020                $59,986.86 Priority                          Skillsoft Corporation    20-11532
                              Department of Treasury - Internal
    06/29/2020         7      Revenue Service                      Internal Revenue Service         PO Box 7346                                                     Philadelphia    PA     19101-7346             $4,358,848.06 Priority                          Skillsoft Corporation    20-11532
                              Department of Treasury - Internal
    06/29/2020         8      Revenue Service                      Internal Revenue Service         PO Box 7346                                                     Philadelphia    PA     19101-7346                 $5,100.00 Priority                          MindLeaders, Inc.        20-11535
                              Department of Treasury - Internal
    06/29/2020         9      Revenue Service                      Internal Revenue Service         PO Box 7346                                                     Philadelphia    PA     19101-7346              $806,095.63 Priority                           SumTotal Systems LLC     20-11533
                              Department of Treasury - Internal
    06/29/2020         9      Revenue Service                      Internal Revenue Service         PO Box 7346                                                     Philadelphia    PA     19101-7346                 $5,612.70 General Unsecured                 SumTotal Systems LLC     20-11533

    10/02/2020        36      Franchise Tax Board                  Bankruptcy Section MS A340       PO Box 2952                                                     Sacramento      CA     95812-2952                 $2,531.25 Priority                          MindLeaders, Inc.        20-11535

    10/02/2020        36      Franchise Tax Board                  Bankruptcy Section MS A340       PO Box 2952                                                     Sacramento      CA     95812-2952                   $221.20 General Unsecured                 MindLeaders, Inc.        20-11535

    10/02/2020        37      Franchise Tax Board                  Bankruptcy Section MS A340       PO Box 2952                                                     Sacramento      CA     95812-2952                   $336.30 General Unsecured                 SumTotal Systems LLC     20-11533

    10/02/2020        38      Franchise Tax Board                  Bankruptcy Section MS A340       PO Box 2952                                                     Sacramento      CA     95812-2952                 $3,447.33 Priority                          Accero, Inc.             20-11536

    10/02/2020        38      Franchise Tax Board                  Bankruptcy Section MS A340       PO Box 2952                                                     Sacramento      CA     95812-2952                 $8,067.60 General Unsecured                 Accero, Inc.             20-11536

    10/02/2020        39      Franchise Tax Board                  Bankruptcy Section MS A340       PO Box 2952                                                     Sacramento      CA     95812-2952                 $3,447.33 Priority                          CyberShift, Inc.         20-11537

    10/02/2020        39      Franchise Tax Board                  Bankruptcy Section MS A340       PO Box 2952                                                     Sacramento      CA     95812-2952                 $8,067.60 General Unsecured                 CyberShift, Inc.         20-11537

    11/10/2020        52      Franchise Tax Board                  Bankruptcy Section MS A340       PO Box 2952                                                     Sacramento      CA     95812-2952                 $1,650.77 Priority                          Amber Holding Inc.       20-11534
                                                                   Frontier Communications -
    08/26/2020        33      Frontier Communications              Bankruptcy Dept                  19 John St                                                      Middletown      NY     10940                      $1,584.85 General Unsecured                 Skillsoft Corporation    20-11532

    11/24/2020        61      Illinois Department of Revenue                                        PO Box 19035                                                    Springfield     IL     62794-9035                     $6.89 Priority                          CyberShift, Inc.         20-11537

    11/24/2020        61      Illinois Department of Revenue                                        PO Box 19035                                                    Springfield     IL     62794-9035                    $11.40 General Unsecured                 CyberShift, Inc.         20-11537

    07/06/2020        10      Louisiana Department of Revenue                                       PO Box 66658                                                    Baton Rouge     LA     70896-6658                 $3,000.00 Priority                          SumTotal Systems LLC     20-11533

    07/06/2020        11      Louisiana Department of Revenue                                       PO Box 66658                                                    Baton Rouge     LA     70896-6658                 $5,721.00 Priority                          Amber Holding Inc.       20-11534




In re Skillsoft Corporation, et al.
Case No. 20-11532 (MFW)                                                                                                                         Page 1 of 3
                                                                                   Case 20-11532-MFW                        Doc 349                 Filed 01/06/21                      Page 2 of 3
                                                                                                                             Final Claims Register Report




                                                                                                                                                                                                        Claim                                                               Debtor
    Date Filed Claim No.                 Creditor Name               Creditor Notice Name            Address 1              Address 2      Address 3        City        State      Zip       Country   Amount            Nature       A R AR Date         Debtor Name       Number

    07/06/2020        12      Louisiana Department of Revenue                               PO Box 66658                                               Baton Rouge       LA     70896-6658             $16,323.51 Priority                          Skillsoft Corporation   20-11532

    07/06/2020        12      Louisiana Department of Revenue                               PO Box 66658                                               Baton Rouge       LA     70896-6658              $5,330.42 General Unsecured                 Skillsoft Corporation   20-11532
                              Massachusetts Department of
    08/05/2020        23      Revenue                             Attn Bankruptcy Unit      Mass. Dept. of Revenue      PO Box 9564                    Boston           MA      02114-9564             $49,062.81 Priority                          SumTotal Systems LLC    20-11533
                              Massachusetts Department of
    08/05/2020        23      Revenue                             Attn Bankruptcy Unit      Mass. Dept. of Revenue      PO Box 9564                    Boston           MA      02114-9564             $95,441.19 General Unsecured                 SumTotal Systems LLC    20-11533
                              Massachusetts Department of
    08/05/2020        24      Revenue                             Mass. Dept. of Revenue    Attn Bankruptcy Unit        PO Box 9564                    Boston           MA      02114-9564                   W/D Priority                           Amber Holding Inc.      20-11534
                              Massachusetts Department of
    08/05/2020        24      Revenue                             Mass. Dept. of Revenue    Attn Bankruptcy Unit        PO Box 9564                    Boston           MA      02114-9564                   W/D General Unsecured                  Amber Holding Inc.      20-11534
                              Massachusetts Department of
    08/10/2020        30      Revenue                             Attn Bankruptcy Unit      Mass. Dept. of Revenue      PO Box 9564                    Boston           MA      02114-9564              $1,491.52 Priority                          Accero, Inc.            20-11536
                              Massachusetts Department of
    08/10/2020        30      Revenue                             Attn Bankruptcy Unit      Mass. Dept. of Revenue      PO Box 9564                    Boston           MA      02114-9564              $2,901.42 General Unsecured                 Accero, Inc.            20-11536
                              Massachusetts Department of
    08/10/2020        31      Revenue                             Attn Bankruptcy Unit      Mass. Dept. of Revenue      PO Box 9564                    Boston           MA      02114-9564              $1,491.52 Priority                          MindLeaders, Inc.       20-11535
                              Massachusetts Department of
    08/10/2020        31      Revenue                             Attn Bankruptcy Unit      Mass. Dept. of Revenue      PO Box 9564                    Boston           MA      02114-9564              $1,157.82 General Unsecured                 MindLeaders, Inc.       20-11535
                              Massachusetts Department of
    08/10/2020        32      Revenue                             Attn Bankruptcy Unit      Mass. Dept. of Revenue      PO Box 9564                    Boston           MA      02114-9564                   W/D Admin Priority                     Skillsoft Corporation   20-11532
                                                                                            3030 W. Grand Blvd. Ste.10-
    11/17/2020        53      Michigan Department of Treasury     Katherine C. Kerwin       200                                                        Detroit           MI     48202                   $1,971.09 Priority                          SumTotal Systems LLC    20-11533
                                                                                            3030 W. Grand Blvd. Ste.10-
    11/17/2020        53      Michigan Department of Treasury     Katherine C. Kerwin       200                                                        Detroit           MI     48202                     $434.23 General Unsecured                 SumTotal Systems LLC    20-11533

    07/23/2020        14      Mississippi Department of Revenue   Attn Bankruptcy Section   PO Box 22808                                               Jackson          MS      39225-2808              $2,107.75 Secured                           MindLeaders, Inc.       20-11535
    12/16/2020        63      NM Taxation & Revenue Department                              PO Box 8575                                                Albuquerque      NM      87198-8575               $668.86 Priority                           SumTotal Systems LLC    20-11533
    12/16/2020        63      NM Taxation & Revenue Department                              PO Box 8575                                                Albuquerque      NM      87198-8575               $112.47 General Unsecured                  SumTotal Systems LLC    20-11533

    08/04/2020        26      Ohio Department of Taxation         Bankruptcy Div            PO Box 530                                                 Columbus         OH      43216                  $10,542.10 Priority                          Skillsoft Corporation   20-11532

    08/04/2020        26      Ohio Department of Taxation         Bankruptcy Div            PO Box 530                                                 Columbus         OH      43216                   $1,650.00 General Unsecured                 Skillsoft Corporation   20-11532

    08/04/2020        27      Ohio Department of Taxation         Bankruptcy Div            PO Box 530                                                 Columbus         OH      43216                     $781.57 General Unsecured                 Accero, Inc.            20-11536

    08/04/2020        28      Ohio Department of Taxation         Bankruptcy Div            PO Box 530                                                 Columbus         OH      43216                  $10,542.10 Priority                          SumTotal Systems LLC    20-11533

    08/04/2020        28      Ohio Department of Taxation         Bankruptcy Div            PO Box 530                                                 Columbus         OH      43216                   $1,650.00 General Unsecured                 SumTotal Systems LLC    20-11533
                                                                  Meyers, Rodbell &         6801 Kenilworth Ave., Ste
    07/07/2020         5      Prince Georges County, Maryland     Rosenbaum, P.A.           400                                                        Riverdale Park   MD      20737                       $4.48 Secured                           SumTotal Systems LLC    20-11533
                                                                  Meyers, Rodbell &         6801 Kenilworth Ave., Ste
    07/07/2020         6      Prince Georges County, Maryland     Rosenbaum, P.A.           400                                                        Riverdale Park   MD      20737                       $6.87 Secured                           Skillsoft Corporation   20-11532

    11/17/2020        60      Rhode Island Division of Taxation                             One Capitol Hill                                           Providence        RI     02908                     $378.11 General Unsecured                 SumTotal Systems LLC    20-11533

    11/17/2020        60      Rhode Island Division of Taxation                             One Capitol Hill                                           Providence        RI     02908                   $1,630.86 Priority                          SumTotal Systems LLC    20-11533

    06/26/2020         2      Staples Business Advantage          Staples/Tom Riggleman     7 Technology Circle                                        Columbia          SC     29203                   $1,133.15 General Unsecured                 SumTotal Systems LLC    20-11533

    06/26/2020         3      Staples Business Advantage          Staples/Tom Riggleman     7 Technology Circle                                        Columbia          SC     29203                   $9,464.73 General Unsecured                 Skillsoft Corporation   20-11532
                              State of New Jersey Division of
    11/17/2020        54      Taxation Bankruptcy Section                                   PO Box 245                                                 Trenton           NJ     08695                  $36,000.00 Priority                          MindLeaders, Inc.       20-11535
                              State of New Jersey Division of
    11/17/2020        54      Taxation Bankruptcy Section                                   PO Box 245                                                 Trenton           NJ     08695                  $10,000.00 General Unsecured                 MindLeaders, Inc.       20-11535
                              State of New Jersey Division of
    11/17/2020        55      Taxation Bankruptcy Section                                   PO Box 245                                                 Trenton           NJ     08695                  $35,500.00 Priority                          Accero, Inc.            20-11536
                              State of New Jersey Division of
    11/17/2020        55      Taxation Bankruptcy Section                                   PO Box 245                                                 Trenton           NJ     08695                   $2,798.32 General Unsecured                 Accero, Inc.            20-11536
                              State of New Jersey Division of
    11/17/2020        56      Taxation Bankruptcy Section                                   PO Box 245                                                 Trenton           NJ     08695                   $2,096.00 Priority                          Skillsoft Corporation   20-11532
                              State of New Jersey Division of
    11/17/2020        57      Taxation Bankruptcy Section                                   PO Box 245                                                 Trenton           NJ     08695                  $99,060.00 Priority                          Amber Holding Inc.      20-11534




In re Skillsoft Corporation, et al.
Case No. 20-11532 (MFW)                                                                                                               Page 2 of 3
                                                                                     Case 20-11532-MFW                              Doc 349                Filed 01/06/21                       Page 3 of 3
                                                                                                                                    Final Claims Register Report




                                                                                                                                                                                                                  Claim                                                                Debtor
    Date Filed Claim No.                 Creditor Name                  Creditor Notice Name                Address 1              Address 2         Address 3        City      State      Zip       Country     Amount             Nature       A R AR Date         Debtor Name       Number
                              State of New Jersey Division of
    11/17/2020        58      Taxation Bankruptcy Section                                           PO Box 245                                                   Trenton         NJ     08695                  $1,206,000.00 Priority                          SumTotal Systems LLC    20-11533
                              State of New Jersey Division of
    11/17/2020        59      Taxation Bankruptcy Section                                           PO Box 245                                                   Trenton         NJ     08695                   $214,300.00 Priority                           CyberShift, Inc.        20-11537
                              State of New Jersey Division of
    11/17/2020        59      Taxation Bankruptcy Section                                           PO Box 245                                                   Trenton         NJ     08695                     $15,740.48 General Unsecured                 CyberShift, Inc.        20-11537
                                                                                                    Bankruptcy & Collections   PO Box   12548, MC-
    09/01/2020        34      Texas Comptroller of Public Accounts Office of the Attorney General   Division                   008                               Austin          TX     78711-2548                      W/D Priority                           MindLeaders, Inc.       20-11535
                                                                                                    Bankruptcy & Collections   PO Box   12548, MC-
    09/01/2020        34      Texas Comptroller of Public Accounts Office of the Attorney General   Division                   008                               Austin          TX     78711-2548                      W/D General Unsecured                  MindLeaders, Inc.       20-11535
                                                                                                    Bankruptcy & Collections   PO Box   12548, MC-
    09/01/2020        35      Texas Comptroller of Public Accounts Office of the Attorney General   Division                   008                               Austin          TX     78711-2548                 $3,853.19 Priority                          Accero, Inc.            20-11536
                                                                                                    Bankruptcy & Collections   PO Box   12548, MC-
    09/01/2020        35      Texas Comptroller of Public Accounts Office of the Attorney General   Division                   008                               Austin          TX     78711-2548                   $616.77 General Unsecured                 Accero, Inc.            20-11536
                                                                                                    Bankruptcy & Collections   PO Box   12548, MC-
    10/26/2020        46      Texas Comptroller of Public Accounts Office of the Attorney General   Division                   008                               Austin          TX     78711-2548                 $2,000.00 Priority                          Skillsoft Corporation   20-11532
                                                                                                    Bankruptcy & Collections   PO Box   12548, MC-
    10/26/2020        47      Texas Comptroller of Public Accounts Office of the Attorney General   Division                   008                               Austin          TX     78711-2548                 $2,000.00 Priority                          SumTotal Systems LLC    20-11533
                                                                                                    Bankruptcy & Collections   PO Box   12548, MC-
    10/26/2020        48      Texas Comptroller of Public Accounts Office of the Attorney General   Division                   008                               Austin          TX     78711-2548                 $2,000.00 Priority                          Amber Holding Inc.      20-11534

                              Texas Comptroller of Public Accounts
                              on Behalf of the State of Texas and                                 Bankruptcy & Collections     P.O. Box 12548, MC-
    10/28/2020        49      Local Sales Tax Jurisdictions        Office of the Attorney General Division                     008                               Austin          TX     78711                      $5,936.60 Priority                          SumTotal Systems LLC    20-11533

                              Texas Comptroller of Public Accounts
                              on Behalf of the State of Texas and                                   Bankruptcy & Collections   P.O. Box 12548, MC-
    10/28/2020        50      Local Sales Tax Jurisdictions        Office of the Attorney General   Division                   008                               Austin          TX     78711-2548                 $7,669.16 Admin Priority                    SumTotal Systems LLC    20-11533
                              U.S. Bank N.A. d/b/a U.S. Bank
    07/20/2020        18      Equipment Finance                    U.S. Bank Equipment Finance      1310 Madrid Street                                           Marshall       MN      56258                     $42,988.37 General Unsecured                 Skillsoft Corporation   20-11532
                              University of Florida Career                                          655 J. Wayne Reitz Union
    07/03/2020         4      Connections Center                                                    Drive Ste. 1300                                              Gainesville     FL     32611                      $1,131.95 General Unsecured                 SumTotal Systems LLC    20-11533
                                                                                                    Wells Fargo Vendor         1010 Thomas Edison
    07/17/2020        17      Wells Fargo Financial Leasing, Inc.   Attn Lisa Boddicker             Financial Services, LLC    Blvd, SW                          Cedar Rapids    IA     52404                      $3,208.23 General Unsecured                 SumTotal Systems LLC    20-11533
                              Wells Fargo Vendor Financial                                          1010 Thomas Edison Blvd,
    07/17/2020        15      Services, LLC                         Attn Lisa Boddicker             SW                                                           Cedar Rapids    IA     52404                      $2,670.70 General Unsecured                 Skillsoft Corporation   20-11532
                              Wells Fargo Vendor Financial                                          1010 Thomas Edison Blvd,
    07/17/2020        16      Services, LLC                         Attn Lisa Boddicker             SW                                                           Cedar Rapids    IA     52404                      $3,212.15 General Unsecured                 SumTotal Systems LLC    20-11533
                                                                    Attn Eric M. Wilson -
    10/07/2020        41      West Virginia State Tax Department    Bankruptcy Division             PO Box 766                                                   Charleston     WV      25323                     $50,400.00 Priority                          Accero, Inc.            20-11536
                                                                    Attn Eric M. Wilson -
    10/07/2020        41      West Virginia State Tax Department    Bankruptcy Division             PO Box 766                                                   Charleston     WV      25323                     $12,800.00 General Unsecured                 Accero, Inc.            20-11536
                                                                    Attn Eric M Wilson -
    10/07/2020        42      West Virginia State Tax Department    Bankruptcy Unit                 PO Box 766                                                   Charleston     WV      25323                     $50,400.00 Priority                          SumTotal Systems LLC    20-11533
                                                                    Attn Eric M Wilson -
    10/07/2020        42      West Virginia State Tax Department    Bankruptcy Unit                 PO Box 766                                                   Charleston     WV      25323                     $12,800.00 General Unsecured                 SumTotal Systems LLC    20-11533

    10/20/2020        43      West Virginia State Tax Department    Eric M. Wilson                  Bankruptcy Unit            PO Box 766                        Charleston     WV      25323                     $50,000.00 Priority                          Skillsoft Corporation   20-11532

    10/20/2020        43      West Virginia State Tax Department    Eric M. Wilson                  Bankruptcy Unit            PO Box 766                        Charleston     WV      25323                     $12,800.00 General Unsecured                 Skillsoft Corporation   20-11532

    10/20/2020        44      West Virginia State Tax Department    Eric M. Wilson                  Bankruptcy Unit            PO Box 766                        Charleston     WV      25323                   $200,250.00 Priority                           Skillsoft Corporation   20-11532

    10/20/2020        44      West Virginia State Tax Department    Eric M. Wilson                  Bankruptcy Unit            PO Box 766                        Charleston     WV      25323                     $50,880.00 General Unsecured                 Skillsoft Corporation   20-11532

    10/20/2020        45      West Virginia State Tax Department    Eric M. Wilson                  Bankruptcy Unit            PO Box 766                        Charleston     WV      25323                   $250,500.00 Priority                           Skillsoft Corporation   20-11532

    10/20/2020        45      West Virginia State Tax Department    Eric M. Wilson                  Bankruptcy Unit            PO Box 766                        Charleston     WV      25323                     $64,000.00 General Unsecured                 Skillsoft Corporation   20-11532

    12/08/2020        62      Wisconsin Department of Revenue       Special Procedures Unit         PO Box 8901                                                  Madison         WI     53708-8901                $23,024.31 Priority                          Skillsoft Corporation   20-11532

    12/08/2020        62      Wisconsin Department of Revenue       Special Procedures Unit         PO Box 8901                                                  Madison         WI     53708-8901                   $693.48 General Unsecured                 Skillsoft Corporation   20-11532

    08/04/2020        22      Zurich American Insurance                                             PO Box 68549                                                 Schaumburg      IL     60196                          $1.00 General Unsecured                 Skillsoft Corporation   20-11532




In re Skillsoft Corporation, et al.
Case No. 20-11532 (MFW)                                                                                                                      Page 3 of 3
